Case 1:19-cv-06288-GBD Document6 Filed 07/23/19 Page 1 of 4

State of New York - Department of State
Receipt for Service

Receipt #: 201907220211 Cash #: 201907220207
Date of Service: 07/11/2019 Fee Paid: $40 - DRAWDOWN
Service Company: HF TEITEL SERVICE BUREAU, INC. - HF

Service was directed to be made pursuant to: SECTION 303 OF THE LIMITED
LIABILITY COMPANY LAW

Party Served: 186 AVE B NY LLC

Plaintiff/Petitioner:
JUSCINSKA, NATALIA

Service of Process Address:
186 AVE B NY LLC

632 BROADWAY, 7TH FLOOR
NEW YORK, NY 10012

Secretary of State
By SUE ZOUKY
Case 1:19-cv-06288-GBD Document6 Filed 07/23/19 Page 2 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NATALIA JUSCINSKA,

Plaintiff, Civil Action No.: 19-cv-6288

-against-
AFFIDAVIT OF SERVICE

VERY THAI CORP. AND 186 AVE B LLC,

Defendants.

 

State of New York)
SS.:
County of Albany)

Jeffrey Teitel, being duly sworn, deposes and says that deponent is over the age of eighteen years,
is employed by the attorney service, TEITEL SERVICE BUREAU INC., and is not a party to this
action.

That on the 11" day of July, 2019 at the office of the Secretary of State of New York in the City
of Albany he served the annexed Summons in a Civil Action, Civil Cover Sheet and Complaint
on 186 AVE B NY LLC by delivering and leaving with Sue Lovity , aclerk
in the office of the Secretary of State, of the State of New York, personally“at the Office of the
Secretary of State of the State of New York, 2 true copies thereof and that at the time of making
such service, Deponent paid said Secretary of State a fee of $40.00 Dollars. That said service was
pursuant to section 303 of the Limited Liability Company Law.

 

Deponent further states that he knew the person so served as foresaid to be a clerk in the Office of
the Secretary of State of New York, duly authorized to accept such service on behalf of said
defendant.

Deponent further states that he describes the person actually served as follows:

 

 

 

Sex Skin Color HairColor Age Height Weight
iva _# White __ Light __ 20-30 Ass -* 100-150
x Female __ Black X Medium 31-40 5°66? __ 151-200
___ Other __ Dark 41-50 __ 671"-6’5” __ 200-250
__ 51-60 _ 6°6"+ 250+
_X 61-70
Sworn to before me this 11" day of (<
July, 2019 | | Jeffrey Teitel
Hilary Teitel

Notary Public, State of New York
Qualified in Albany County

No. 01TE5049179

Commission Expires September 11, 2021
Case 1:19-cv-06288-GBD Document6 Filed 07/23/19 Page 3 of 4

State of New York - Department of State
Receipt for Service

Receipt #: 201907220205 Cash #: 201907220201
Date of Service: 07/11/2019 Fee Paid: $40 - DRAWDOWN
Service Company: HF TEITEL SERVICE BUREAU, INC. - HF

Service was directed to be made pursuant to: SECTION 306 OF THE BUSINESS
CORPORATION LAW

Party Served: VERY THAI CORP.

Plaintiff£f/Petitioner:
JUSCINSKA, NATALIA

Service of Process Address:
VERY THAI CORP.

186 AVENUE B

NEW YORK, Ny 10009

Secretary of State
By SUE ZOUKY
Case 1:19-cv-06288-GBD Document6 Filed 07/23/19 Page 4 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NATALIA JUSCINSKA,

Plaintiff, Civil Action No.: 19-cv-6288

-against-
AFFIDAVIT OF SERVICE

VERY THAI CORP. AND 186 AVE B LLC,

Defendants.

 

State of New York)
SS.:
County of Albany)

Jeffrey Teitel, being duly sworn, deposes and says that deponent is over the age of eighteen years,
is employed by the attorney service, TEITEL SERVICE BUREAU INC., and is not a party to this
action.

That on the 11" day of July, 2019 at the office of the Secretary of State of New York in the City
of Albany he served the annexed Summons in a Civil Action, Civil Cover Sheet and Complaint
on VERY THAI CORP. by delivering and leaving with Que + 9U\\y , aclerk
in the office of the Secretary of State, of the State of New York, personally at the Office of the
Secretary of State of the State of New York, 2 true copies thereof and that at the time of making
such service, Deponent paid said Secretary of State a fee of $40.00 Dollars. That said service was
pursuant to section 306 of the Business Corporation Law.

 

Deponent further states that he knew the person so served as foresaid to be a clerk in the Office of
the Secretary of State of New York, duly authorized to accept such service on behalf of said
defendant.

Deponent further states that he describes the person actually served as follows:

 

Sex Skin Color HairColor Age Height Weight
"_ Male _~x White __ Light 20-30 x 5°-5°5" 100-150
Female __ Black _*« Medium ___ 31-40 __ 5’6”’-6’ __ 151-200
__ Other __ Dark "41-50 617-65” _ 200-250
51-60 66+ 250+
“* 61-70

Sworn to before me this 11" day of

 

 

July, 2019 | [Jeffrey Teitel
debe Pertif
Hilary Teitél

Notary Public, State of New York
Qualified in Albany County

No. 01TE5049179

Commission Expires September 11, 2021
